Citation Nr: 0631963	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1982 to June 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision. 


FINDING OF FACT

The preponderance of evidence fails to show a diagnosis of 
PTSD based on confirmed stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran asserted at his hearing before the Board that he 
believes that he has PTSD as a result of a volcanic eruption 
which occurred at the Subic Bay Naval facility.  The veteran 
testified that the volcanic eruption covered the naval base 
in volcanic ash and he stated that he was forced to enter a 
collapsed building to recover valuable computer software for 
the military.  While military records document the volcanic 
eruption, the medical evidence fails to demonstrate that the 
veteran has been diagnosed with PTSD based on his reported 
stressor.

The veteran was awarded Social Security Disability for a 
schizoaffective/bipolar disorder with psychosis, based upon a 
private psychiatric examination by Dr. Scott-Gurnell in July 
2002.  However, while Dr. Scott-Gurnell found that the 
veteran had some symptoms of PTSD, she declined to diagnose 
the veteran with PTSD, diagnosing him instead with bipolar 
disorder.

In March 2004 a VA examiner diagnosed the veteran with a 
thought disorder (likely in the schizophrenia spectrum); but 
he found that the veteran did not meet the criteria for PTSD.  
The veteran then underwent a second VA examination in June 
2005, but this too failed to result in a diagnosis of PTSD.  
The examiner indicated that after reviewing the veteran's 
claims file, and interviewing the veteran, there was no 
evidence that would justify changing the previous diagnosis 
to include PTSD.  The examiner found that the veteran did not 
satisfy the criteria for PTSD as there was no prominent 
anxiety and criteria C and D were not satisfied.  Instead, 
the examiner diagnosed the veteran with a schizo-affective 
disorder.  

At his hearing before the Board, the veteran indicated that 
there were additional medical records from his 
hospitalization for bipolar disorder with acute agitation at 
the Cypress Creek Hospital in July 2006 which needed to be 
associated with his file, and he indicated that he wished to 
waive regional office consideration of the new evidence.  
Subsequently, the veteran's representative submitted the 
records, and, per the veteran's request at his hearing, RO 
review of the records will be waived.

The veteran points to a single hand written treatment note 
from his hospitalization that lists PTSD as an axis II 
diagnosis, as evidence that he has a diagnosis of PTSD 
sufficient to meet the criteria for service connection.  
However, when considering the entirety of the medical 
evidence from the hospitalization, it becomes clear that the 
veteran does not have a diagnosis of PTSD following his 
hospitalization.  In particular, the treatment note provides 
no indication as to the evidence upon which the diagnosis was 
based, and there is no reference to any stressor upon which a 
diagnosis could be based.  Furthermore, aside from this 
isolated note, there is no other mention of PTSD in the 
entirety of the hospitalization records; and at discharge the 
doctor in charge of treating the veteran indicated that Axis 
II was deferred and diagnosed the veteran as bipolar (which 
is consistent with the bulk of the diagnoses in the 
hospitalization records).  As such, the balance of the 
medical evidence from the hospitalization supports the 
conclusion that the veteran in fact does not have a diagnosis 
of PTSD.

As the veteran has not been diagnosed with PTSD based on an 
in-service stressor, he fails to satisfy the criteria for 
service connection for PTSD, and his claim is therefore 
denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2005.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated in April 2006 that he had 
no additional evidence to submit.

Private treatment and hospitalization records have been 
obtained.  The veteran was also provided with several VA 
examinations, and he testified at hearings before both the 
Board and the RO.  It is also noted that while new medical 
evidence was received since the last adjudication, the 
veteran indicated at his hearing before the Board that he 
wished to waive regional office consideration of the 
evidence.

In light of the denial of the veteran's service-connection 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.


____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


